Name: Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade
 Date Published: nan

 Important legal notice|32003R1518Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 217 , 29/08/2003 P. 0035 - 0042Commission Regulation (EC) No 1518/2003of 28 August 2003laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Articles 8(2), 13(12) and 22 thereof,Whereas:(1) Commission Regulation (EC) No 1370/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the pigmeat sector(3) has been substantially amended several times(4). In the interests of clarity and rationality the said Regulation should be codified.(2) Regulation (EEC) No 2759/75 provides that all exports for which export refunds are requested shall be subject to the presentation of an export licence with advance fixing of the refund. Therefore specific implementing rules should be laid down for the pigmeat sector which should in particular include provisions for the submission of the applications and the information which must appear on the applications and licences, in addition to those contained in Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing licences for agricultural products(5), as last amended by Regulation (EC) No 325/2003(6).(3) In order to assure proper administration of the system, the rate of the security for export licences under the said system should be fixed. In view of the risk of speculation inherent in the system in the pigmeat sector, export licences should not be transferable and precise conditions governing access by traders to the said system should be laid down.(4) Article 13(11) of Regulation (EEC) No 2759/75 provides that compliance with the obligations arising from agreements concluded during the Uruguay Round of multilateral trade negotiations regarding the export volume shall be ensured on the basis of the export licences. Therefore a detailed schedule for the lodging of applications and for the issuing of licences should be laid down.(5) In addition, the decision regarding applications for export licences should be communicated only after a period of consideration. This period would allow the Commission to appreciate the quantities applied for as well as the expenditure involved and, if appropriate, to take specific measures applicable in particular to the applications which are pending. It is in the interest of traders to allow the licence application to be withdrawn after the acceptance coefficient has been fixed.(6) In the case of applications concerning quantities equal to or less than 25 tonnes, the export licence should be issued immediately if the trader requests it. In this case, the licences shall not be subject to any special measures taken by the Commission.(7) In order to ensure an exact follow up of the quantities to be exported, a derogation from the rules regarding the tolerances laid down in Regulation (EC) No 1291/2000 should be laid down.(8) The Commission must dispose of precise information concerning applications for licences and of the use of licences issued, in order to be able to manage this system. In the interests of efficient administration, the notifications from Member States to the Commission should be made according to a uniform model.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1All exports of products in the pigmeat sector for which an export refund is requested, shall be subject to the presentation of an export licence with advance fixing of the refund.Article 21. Export licences shall be valid for 90 days from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000.2. Applications for licences and licences shall bear, in section 15, the description of the product and, in section 16, the 12-digit product code of the agricultural product nomenclature for export refunds.3. The categories of products referred to in the second subparagraph of Article 14 of Regulation (EC) No 1291/2000, as well as the rate of the security for export licences, are set out in Annex I.4. Applications for licences and licences shall bear, in section 20, at least one of the following:- Reglamento (CE) n ° [...]- Forordning (EF) nr. [...]- Verordnung (EG) Nr. [...]- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. [...]- Regulation (EC) No [...]- RÃ ¨glement (CE) n ° [...]- Regolamento (CE) n. [...]- Verordening (EG) nr. [...]- Regulamento (CE) n.o [...]- Asetus (EY) N:o [...]- FÃ ¶rordning (EG) nr [...]Article 31. Applications for export licences may be lodged with the competent authorities from Monday to Friday of each week.2. Applicants for export licences must be natural or legal persons who, at the time applications are submitted, be able to prove to the satisfaction of the competent authorities in the Member States that they have been engaged in trade in the pigmeat sector for at least 12 months. However, retail establishments or restaurants selling their products to end consumers may not lodge applications.3. Export licences are issued on the Wednesday following the period referred to in paragraph 1, provided that none of the particular measures referred to in paragraph 4 have since been taken by the Commission.4. Where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns, or where there is a risk that they will be exceeded, taking account of the limits referred to in Article 13(11) of Regulation (EEC) No 2759/75 and/or the corresponding expenditure during the period in question, the Commission may:(a) set a single percentage by which the quantities applied for are accepted;(b) refuse the applications for which export licences have not yet been awarded;(c) suspend the lodging of applications for export licences for a maximum of five working days. A suspension for a longer period may be decided in accordance with the procedure provided for in Article 24(2) of Regulation (EEC) No 2759/75. In these cases, applications for export licences lodged during the suspension period shall be inadmissible.These measures may be adjusted according to the category of products and the destination.5. Where quantities applied for are rejected or reduced, the security shall be released immediately for all quantities for which an application was not satisfied.6. Notwithstanding paragraph 3, where a single percentage of acceptance less than 80 % is set, the licence shall be issued at the latest by the 11th working day following publication of that percentage in the Official Journal of the European Union. During the 10 working days following its publication, the operator may:(a) either withdraw his application, in which case the security is released immediately; or(b) request immediate issuing of the licence, in which case the competent authority shall issue it without delay but no sooner than the normal issue date for the relevant week.7. By way of derogation from paragraph 3, the Commission can set a day other than Wednesday for the issuing of export licences when it is not possible to respect this day.Article 41. On application by the operator, licence applications for up to 25 tonnes of products shall not be subject to any special measures as referred to in Article 3(4) and the licences applied for shall be issued immediately.In such cases, notwithstanding Article 2(1), the term of validity of the licences shall be limited to five working days from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 and Section 20 of licence applications and of licences shall show at least one of the following:- Certificado vÃ ¡lido durante cinco dÃ ­as hÃ ¡biles y no utilizable para la aplicaciÃ ³n del artÃ ­culo 5 del Reglamento (CEE) n ° 565/80 del Consejo(7)- Licens, der er gyldig i fem arbejdsdage, og som ikke kan benyttes til at anvende artikel 5 i RÃ ¥dets forordning (EÃF) nr. 565/80(8)- FÃ ¼nf Werktage gÃ ¼ltige und fÃ ¼r die Anwendung von Artikel 5 der Verordnung (EWG) Nr. 565/80 des Rates(9) nicht verwendbare Lizenz- Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± ÃÃ ­Ã ½Ã Ã µ Ã µÃ Ã ³Ã ¬Ã Ã ¹Ã ¼Ã µÃ  Ã ·Ã ¼Ã ­Ã Ã µÃ  Ã ºÃ ±Ã ¹ Ã ´Ã µÃ ½ Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 5 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 565/80(10)- Licence valid for five working days and not useable for application of Article 5 of Council Regulation (EEC) No 565/80(11)- Certificat valable cinq jours ouvrables et non utilisable pour l'application de l'article 5 du rÃ ¨glement (CEE) n ° 565/80 du Conseil(12)- Titolo valido cinque giorni lavorativi e non utilizzabile ai fini dell'applicazione dell'articolo 5 del regolamento (CEE) n. 565/80(13)- Certificaat met een geldigheidsduur van vijf werkdagen en niet te gebruiken voor de toepassing van artikel 5 van Verordening (EEG) nr. 565/80 van de Raad(14)- Certificado de exportaÃ §Ã £o vÃ ¡lido durante cinco dias Ã ºteis, nÃ £o utilizÃ ¡vel para a aplicaÃ §Ã £o do artigo 5.o do Regulamento (CEE) n.o 565/80 do Conselho(15)- Todistus on voimassa viisi arkipÃ ¤ivÃ ¤Ã ¤ eikÃ ¤ sitÃ ¤ voi kÃ ¤yttÃ ¤Ã ¤ sovellettaessa asetuksen (ETY) N:o 565/80(16) 5 artiklaa- Licensen Ã ¤r giltig fem arbetsdagar men gÃ ¤ller inte vid tillÃ ¤mpning av artikel 5 i rÃ ¥dets fÃ ¶rordning (EEG) nr 565/80(17)2. The Commission may, where necessary, suspend the application of this Article.Article 5Export licences shall not be transferable.Article 61. The quantity exported within the tolerance referred to in Article 8(4) of Regulation (EC) No 1291/2000 shall not give entitlement to payment of the refund.2. In section 22 of the licence, at least one of the following shall be indicated:- RestituciÃ ³n vÃ ¡lida por [...] toneladas (cantidad por la que se expida el certificado)- Restitutionen omfatter [...] t (den mÃ ¦ngde, licensen vedrÃ ¸rer)- Erstattung gÃ ¼ltig fÃ ¼r ... Tonnen (Menge, fÃ ¼r welche die Lizenz ausgestellt wurde)- Ã ÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã ¹Ã Ã Ã Ã ¿Ã Ã Ã ± Ã ³Ã ¹Ã ± [...] Ã Ã Ã ½Ã ¿Ã Ã  (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã ­Ã Ã µÃ ¹ Ã µÃ ºÃ ´Ã ¿Ã ¸Ã µÃ ¯ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ )- Refund valid for ... tonnes (quantity for which the licence is issued)- Restitution valable pour ... tonnes (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©)- Restituzione valida per [...] t (quantitativo per il quale il titolo Ã ¨ rilasciato)- Restitutie geldig voor ... ton (hoeveelheid waarvoor het certificaat wordt afgegeven)- RestituiÃ §Ã £o vÃ ¡lida para ... toneladas (quantidade relativamente Ã qual Ã © emitido o certificado)- Tuki on voimassa [...] tonnille (mÃ ¤Ã ¤rÃ ¤, jolle todistus on myÃ ¶nnetty)- Ger rÃ ¤tt till exportbidrag fÃ ¶r [...] ton (den kvantitet fÃ ¶r vilken licensen utfÃ ¤rdats)Article 71. Each Friday from 13.00 hours, Member States shall send the Commission the following by fax in respect of the preceding period:(a) the applications for export licences as referred to in Article 1 lodged from Monday to Wednesday of the same week, stating whether they fall within the scope of Article 4 or not;(b) the quantities covered by export licences issued on the preceding Wednesday, not including those issued immediately under Article 4;(c) the quantities covered by export licence applications withdrawn pursuant to Article 3(6) during the preceding week.2. The notification of the applications referred to in point (a) of paragraph 1 shall specify:(a) the quantity in product weight for each category referred to in Article 2(3);(b) the breakdown by destination of the quantity for each category in the case where the rate of refund varies according to the destination;(c) the rate of refund applicable;(d) the total amount of refund fixed in advance in euro per category.3. Member States shall communicate to the Commission on a monthly basis following the expiry of the validity of the export licences the unused quantity of export licences.4. All notifications referred to in paragraphs 1 and 3, including "nil" notifications, shall be made in accordance with the model set out in Annex II.Article 8Regulation (EC) No 1370/95 is repealed.The references made to the said repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IV.Article 9This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 August 2003.For the CommissionThe PresidentRomano Prodi(1) OJ L 282, 1.1.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 133, 17.6.1995, p. 9.(4) See Annex III.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 47, 21.2.2003, p. 21.(7) OJ L 62, 7.3.1980, p. 5.(8) OJ L 62, 7.3.1980, p. 5.(9) OJ L 62, 7.3.1980, p. 5.(10) OJ L 62, 7.3.1980, p. 5.(11) OJ L 62, 7.3.1980, p. 5.(12) OJ L 62, 7.3.1980, p. 5.(13) OJ L 62, 7.3.1980, p. 5.(14) OJ L 62, 7.3.1980, p. 5.(15) OJ L 62, 7.3.1980, p. 5.(16) OJ L 62, 7.3.1980, p. 5.(17) OJ L 62, 7.3.1980, p. 5.ANNEX I>TABLE>ANNEX II>PIC FILE= "L_2003217EN.004002.TIF">ANNEX IIIRepealed Regulations and successive amendments>TABLE>ANNEX IVCORRELATION TABLE>TABLE>